DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 36-45 are allowed.
As to claim 36, a system comprising: an extracorporeal circuit comprising: a flow port; and an injector member comprising a distal tip; a controlled flow partitioning system comprising: a first pressure sensor; a second pressure sensor, at a predetermined separation proximal from the distal tip; an injection flow rate source coupled to the injection member to control a flow rate of fluid injected at  the distal tip to a predetermined flow rate pattern; and a console comprising at least one processing unit programmed to: receive data indicative of measurements of pressure using the first pressure sensor and the second pressure sensor over a time interval T; and compute at least one of a proximal exterior conductance or a distal exterior conductance at the distal tip of the at least one injector member using data indicative of the measurements of pressure and the predetermined flow rate pattern in combination with other claimed structure was not found or rendered obvious by the prior art of record.
 In particular, Solar et al (US. 20060167398A1)(“Solar”) is the closest prior art of record. Even though discloses Solar discloses a system (Fig. 1, Fig. 9c) comprising: an extracorporeal circuit (Fig. 9c) comprising: a flow port (24); and an injector member (22) comprising a distal tip (close to 24); a controlled flow partitioning system comprising: a first pressure sensor (50); a second pressure sensor, at a predetermined separation proximal from the distal tip; an injection flow rate source coupled to the injection member to control a flow rate of fluid injected at  the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HAMZA A DARB/Examiner, Art Unit 3783               

/Lauren P Farrar/Primary Examiner, Art Unit 3783